—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Kings County (Hutcherson, J.), dated June 3, 2002, which denied his motion to quash a subpoena issued to a nonparty, Juan Cortes, directing him to appear for a deposition.
Ordered that the order is affirmed, with costs.
The Supreme Court providently exercised its discretion in denying the plaintiff’s motion to quash the subpoena issued to Juan Cortes. The defendant demonstrated that Cortes has information that is material and necessary to the defense of this *667action (see CPLR 3101 [a] [4]), and that this information is otherwise unobtainable (see O’Neill v Oakgrove Constr., 71 NY2d 521, 526 [1988]; Abbadessa v Sprint, 291 AD2d 363 [2002]; Bostrom v William Penn Life Ins. Co. of N.Y., 285 AD2d 482 [2001]; Maxwell v Snapper, Inc., 249 AD2d 374 [1998]; Dioguardi v St. John’s Riverside Hosp., 144 AD2d 333 [1988]). Florio, J.P., S. Miller, Friedmann, Adams and Rivera, JJ., concur.